Case 3:19-cv-04110-RS Document 39-1 Filed 12/30/19 Page 1 of 1

 

Dec. LY era

 

\
‘). for Clin. of te Cour

 

 

ye Md enclosed a dicwmissal vebttee Withos giajedice
in Case & Tre ett 19-cu- OU lo - £8.

 

 

 

_ The Gose a¢ +i AN sa Anthony ives Ve Square, epee
Ite \leve he Dedge 1s (ecrevd Ci ee SOWA S Donors,

 

j

 

 

rt se”
Cleese evter dismiss at Withe-+ Prayedree,

—_—_—_e«" 1

 

Tea woe a o- agov CRrvice.

 

 

 

 

ton Ol Wer

 

Hh (OULU OLOLYY

 

Po Box WO

 

Luoww'er GA Fi3\k

 

 

 

 

 

 

 

 

 

 

 

 

 
